 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GASPAR MEDINA,                                   No. 2:19-cv-0984 AC P
12                       Plaintiff,
13              v.                                     ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    MENTAL HEALTH DEPARTMENT,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. ECF Nos. 1,

19   5. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C.

20   § 636(b)(1).

21          For the reasons stated below, the court shall grant plaintiff’s request to proceed in forma

22   pauperis. The undersigned shall also recommend that this action be summarily dismissed for

23   failure to exhaust administrative remedies.

24   I.     IN FORMA PAUPERIS APPLICATION

25          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

26   § 1915(a). See ECF No. 5. Accordingly, the request to proceed in forma pauperis will be

27   granted.

28   ////
                                                       1
 1          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
 2   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
 3   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
 4   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
 5   forward it to the Clerk of Court. Thereafter, plaintiff will be obligated for monthly payments of
 6   twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.
 7   These payments will be forwarded by the appropriate agency to the Clerk of Court each time the
 8   amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 9   § 1915(b)(2).
10   II.    SCREENING REQUIREMENT
11          The court is required to screen complaints brought by prisoners seeking relief against a
12   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
13   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
14   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
15   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)-(2).
16          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
17   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
18   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
19   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
20   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
21   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th
22   Cir. 1989); Franklin, 745 F.2d at 1227.
23          A complaint, or portion thereof, should only be dismissed for failure to state a claim upon
24   which relief may be granted if it appears beyond doubt that plaintiff can prove no set of facts in
25   support of the claim or claims that would entitle him to relief. Hishon v. King & Spalding,
26   467 U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)); Palmer v.
27   Roosevelt Lake Log Owners Ass’n, 651 F.2d 1289, 1294 (9th Cir. 1981). In reviewing a
28   complaint under this standard, the court must accept as true the allegations of the complaint in
                                                         2
 1   question, Hosp. Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the pleading
 2   in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
 3   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).
 4   III.    PLAINTIFF’S COMPLAINT
 5           A review of plaintiff’s complaint clearly indicates that plaintiff failed to exhaust his
 6   administrative remedies prior to filing this action. Plaintiff has one claim which appears to allege
 7   that he is not receiving appropriate mental health care from prison authorities. See ECF No. 1 at
 8   3. However, when asked on the form complaint whether he has appealed his request for relief on
 9   this claim to the highest level within the prison system, plaintiff states that he has not, and that the
10   reason he has not is because of his fear that he was going to be turned down. See id. at 3.
11   IV.     RELEVANT LAW: EXHAUSTION REQUIREMENT
12           A.    Prison Litigation Reform Act
13           Because plaintiff is a prisoner challenging the conditions of his confinement, his claims
14   are subject to the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). “The PLRA
15   mandates that inmates exhaust all available administrative remedies before filing ‘any suit
16   challenging prison conditions,’ including, but not limited to, suits under § 1983.” Albino v. Baca,
17   747 F.3d 1162, 1171 (9th Cir. 2014) (quoting Woodford v. Ngo, 548 U.S. 81, 85 (2006)).
18           For exhaustion to be “proper,” a prisoner must comply with the prison's procedural rules,
19   including deadlines, as a precondition to bringing suit in federal court. Woodford, 548 U.S. at 90
20   (“Proper exhaustion demands compliance with an agency's deadlines and other critical procedural
21   rules.”). “[I]t is the prison's requirements, and not the PLRA, that define the boundaries of proper
22   exhaustion.” Jones v. Bock, 549 U.S. 199, 219 (2007).
23           Regardless of the relief sought, a prisoner must pursue an appeal through all levels of a
24   prison’s grievance process as long as some remedy remains available. “The obligation to exhaust
25   ‘available’ remedies persists as long as some remedy remains ‘available.’ Once that is no longer
26   the case, then there are no ‘remedies . . . available,’ and the prisoner need not further pursue the
27   grievance.” Brown v. Valoff, 422 F.3d 926, 935 (9th Cir. 2005) (emphasis and alteration in
28   original) (referencing Booth v. Churner, 532 U.S. 731 (2001)).
                                                          3
 1          B.    California Regulations Governing Exhaustion of Administrative Remedies
 2          “The California prison system’s requirements ‘define the boundaries of proper
 3   exhaustion.’” Marella v. Terhune, 568 F.3d 1024, 1027 (9th Cir. 2009) (quoting Jones, 549 U.S.
 4   at 218). In order to exhaust, the prisoner is required to complete the administrative review
 5   process in accordance with all applicable procedural rules. Woodford, 548 U.S. at 90. The
 6   appeal process is initiated by the inmate’s filing a “Form 602” the “Inmate/Parolee Appeal
 7   Form,” “to describe the specific issue under appeal and the relief requested.” Id., § 3084.2(a).
 8   “The California prison grievance system has three levels of review: an inmate exhausts
 9   administrative remedies by obtaining a decision at each level.” Reyes v. Smith, 810 F.3d 654,
10   657 (9th Cir. 2016) (citing Cal. Code Regs. tit. 15, § 3084.1(b) (2011); Harvey v. Jordan,
11   605 F.3d 681, 683 (9th Cir. 2010)). Outside any exceptions outlined in the regulations, “all
12   appeals are subject to a third level of review, as described in Section 3084.7, before
13   administrative remedies are deemed exhausted.” Id.
14          C.    Exceptions to and Alternative Satisfaction of the Exhaustion Requirement
15          “Under § 1997e(a), the exhaustion requirement hinges on the ‘availab[ility]’ of
16   administrative remedies: An inmate . . . must exhaust available remedies, but need not exhaust
17   unavailable ones.” Ross v. Blake, 136 S. Ct. 1850, 1858 (2016) (brackets in original). In
18   discussing availability in Ross, the Supreme Court identified three circumstances in which
19   administrative remedies were unavailable: (1) where an administrative remedy “operates as a
20   simple dead end” in which officers are “unable or consistently unwilling to provide any relief to
21   aggrieved inmates;” (2) where an administrative scheme is “incapable of use” because “no
22   ordinary prisoner can discern or navigate it,” and (3) where “prison administrators thwart inmates
23   from taking advantage of a grievance process through machination, misrepresentation, or
24   intimidation.” Id. at 1859-60. “[A]side from [the unavailability] exception, the PLRA’s text
25   suggests no limits on an inmate’s obligation to exhaust – irrespective of any ‘special
26   circumstances.’” Id. at 1856. “[M]andatory exhaustion statutes like the PLRA establish
27   mandatory exhaustion regimes, foreclosing judicial discretion.” Id. at 1857.
28   ////
                                                       4
 1   V.     DISCUSSION
 2          Plaintiff’s failure to exhaust all administrative remedies, which is apparent on the face of
 3   the complaint, requires dismissal of this action. See 42 U.S.C. § 1997e(a); Albino, 747 F.3d at
 4   1171 (stating mandatory exhaustion requirement). Plaintiff’s explanation that he did not pursue
 5   administrative remedies because he feared that his appeal would be rejected does not support any
 6   of the exceptions to the PLRA’s exhaustion requirement. See Ross, 136 S. Ct. at 1859-60. For
 7   these reasons, the undersigned will recommend that this action be summarily dismissed for failure
 8   to exhaust all administrative remedies in compliance with 42 U.S.C. § 1997e(a).
 9          Accordingly, IT IS HEREBY ORDERED that:
10          1. The Clerk of Court shall randomly assign a District Court Judge to this action;
11          2. Plaintiff’s motion to proceed in forma pauperis, filed June 13, 2019 (ECF No. 5), is
12   GRANTED, and
13          3. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
14   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
15   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
16   appropriate agency filed concurrently herewith.
17          IT IS FURTHER RECOMMENDED that plaintiff’s complaint, filed May 29, 2019 (ECF
18   No. 1), be summarily DISMISSED for failure to exhaust administrative remedies.
19          These findings and recommendations are submitted to the United States District Judge
20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
21   after being served with these findings and recommendations, plaintiff may file written objections
22   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
23   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
24   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
25   (9th Cir. 1991).
26   DATED: July 10, 2019.
27

28
                                                        5
